  Case 9:19-cv-00381-GLS-DJS Document 70 Filed 06/03/21 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MARK DUBLINO,
                                                       9:19-cv-381
                        Plaintiff,                     (GLS/DJS)

                  v.

MR. SHEFTIC et al.,

                   Defendants.
________________________________

                             SUMMARY ORDER

      Plaintiff pro se Mark Dublino commenced this civil rights action

pursuant to 42 U.S.C. § 1983, against defendants G. Schenk, Deputy

Superintendent of Auburn Correctional Facility (hereinafter “Auburn C.F.”);

Ms. Vanni, Steward at Auburn C.F.; Auburn C.F. correction officers Mr.

Sheftic, Sergeant, Mr. Carhart, Sergeant, and Mr. Vendetti; and several

other defendants that were dismissed in the early stages of this litigation.

(Compl., Dkt. No. 1; Dkt. No. 14.) Following initial review of the complaint,

the only remaining claims relate to the free flow of mail and alleged

retaliation with respect to attorney visits. (Dkt. No. 14 at 43.)

      In a Summary Order dated March 31, 2020 (hereinafter, “the

Summary Order”), the court adopted Magistrate Judge Daniel J. Stewart’s
 Case 9:19-cv-00381-GLS-DJS Document 70 Filed 06/03/21 Page 2 of 6




Report-Recommendation and Order (R&R), and dismissed this action

without prejudice based on Dublino’s failure to exhaust his administrative

remedies. (Dkt. Nos. 53, 58.) Now pending is Dublino’s motion to vacate

the Summary Order pursuant to Fed. R. Civ. 60(b). (Dkt. No. 60.) For the

reasons that follow, the motion is denied.

     Rule 60(b) of the Federal Rules of Civil Procedure sets forth six

grounds upon which relief from a judgment or order may be granted:

           (1)   mistake, inadvertence, surprise, or excusable
                 neglect;

           (2)   newly discovered evidence that, with
                 reasonable diligence, could not have been
                 discovered in time to move for a new trial under
                 Rule 59(b);

           (3)   fraud, misrepresentation, or misconduct;

           (4)   the judgment is void;

           (5)   the judgment has been satisfied, released, or
                 discharged; or

           (6)   any other reason that justifies relief.

     Rule 60(b) “provides extraordinary judicial relief which should be

granted only upon a showing of exceptional circumstances. It may not be

used as a substitute for an appeal, and a claim based on legal error alone


                                      2
  Case 9:19-cv-00381-GLS-DJS Document 70 Filed 06/03/21 Page 3 of 6




is inadequate.” Mosquera v. Graham, No. 9:19-CV-0442, 2020 WL

1923237, at *1 (N.D.N.Y. Apr. 21, 2020) (internal quotation marks and

citations omitted). Courts generally “require that the evidence in support of

[a Rule 60(b)] motion . . . be highly convincing, that a party show good

cause for the failure to act sooner, and that no undue hardship be imposed

on other parties.” Id. (internal quotation marks and citation omitted). “The

decision whether to afford relief rests with the ‘sound discretion of the

district court.’” Id. (citation omitted).

      Dublino moves to vacate the judgment rendered in the Summary

Order, arguing that the Second Circuit, in Hayes v. Dahlke, 976 F.3d 259

(2d Cir. 2020), “squarely rejected the exact reason this court dismissed the

claims.” (Dkt. No. 60 at 4.) Defendants argue that, while Hayes does

represent “a significant shift in the exhaustion landscape,” Dublino failed to

exhaust even in light of the same, and, thus, the motion to vacate should

be denied. (Dkt. No. 64 at 4-7.)

       Two inmate grievances filed by Dublino pertain to the claims in this

action: Grievance AUB 75346-18 (hereinafter “the First Grievance”) relates

to a legal visit, and was filed in November 2018, and Grievance AUB

75805-19 (hereinafter “the Second Grievance”) relates to Dublino’s mail,

                                            3
  Case 9:19-cv-00381-GLS-DJS Document 70 Filed 06/03/21 Page 4 of 6




and was filed in March 2019. (Dkt. No. 53 at 6-7.) In the Summary Order,

the court adopted the findings in the R&R that Dublino failed to exhaust his

administrative remedies with respect to both grievances, given that neither

grievance was decided by the Central Office Review Committee (CORC)

prior to commencement of this action. (Dkt. Nos. 53, 58.) In so holding,

the court rejected Dublino’s argument that the grievance process was

rendered unavailable by virtue of CORC’s failure to respond to his appeal.

(Id.)

        At the time that the Summary Order was issued, district courts within

the Second Circuit “were divided as to whether, and when, delay by the

CORC in issuing a timely decision to a prisoner’s grievance renders

exhaustion unavailable.” Matagrano v. N.Y. State Dep’t of Corr. & Cmty.

Supervision, No. 9:19-CV-00763, 2020 WL 7338586, at *10 (N.D.N.Y. Dec.

14, 2020) (internal quotation marks and citation omitted). Subsequently,

the Second Circuit rendered its decision in Hayes, which definitively

resolved this issue, holding that:

             [B]ecause the DOCCS Inmate Grievance Procedure
             imposes a mandatory deadline for the CORC to
             respond, an inmate exhausts administrative remedies
             when he follows the procedure in its entirety but the
             CORC fails to respond within the 30 days it is

                                       4
  Case 9:19-cv-00381-GLS-DJS Document 70 Filed 06/03/21 Page 5 of 6




           allocated under the regulations. We decline to
           impose a “reasonableness” requirement found
           nowhere in the text, which would leave inmates—and
           courts—to blindly speculate how long one must wait
           before filing suit.
976 F.3d at 270 (citations omitted). The Second Circuit made clear that

the thirty days begins to accrue from the time the appeal to CORC was

received. See id. at 264, 268, 271.

      Here, CORC did not receive the First Grievance until March 4, 2019,

(Dkt. No. 28, Attach. 3 at 28), and, thus, it had until April 3, 2019 to render

a decision. And, as to the Second Grievance, Dublino did not even appeal

to CORC until April 24, 2019. (Dkt. No. 53 at 8-9.) As such, because the

complaint, which was mailed on March 20, 2019, (Dkt. No. 53 at 11), was

filed with the court on April 1, 2019, (Compl.), Dublino did not exhaust his

administrative remedies with respect to either grievance, even in light of

Hayes. See Hayes, 976 F.3d at 271 (“Hayes waited only 26 days after the

CORC received the appeal of his grievance against the superintendent,

four days short of the 30-day deadline for the CORC to respond. While

Hayes need not wait indefinitely after the agency fails to follow its own

deadline at the final stage of appeal, he must actually wait for that deadline

to expire before filing suit.” (citation omitted)).


                                         5
  Case 9:19-cv-00381-GLS-DJS Document 70 Filed 06/03/21 Page 6 of 6




      Accordingly, Dublino has not demonstrated the existence of any

“exceptional circumstances” that would warrant vacating the judgment

rendered in the Summary Order, and his motion is denied.

      Accordingly, it is hereby

      ORDERED that Dublino’s motion to vacate pursuant to Fed. R. Civ.

P. 60(b) (Dkt. No. 60) is DENIED; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

June 3, 2021
Albany, New York




                                      6
